743 @¢I~ 02)03

Randall Bolivar #71719379
Ellie Unit
1697 FM 960
Hunteville, Texae 77343

June 1, 2015

Texae Court of Eriminal Appeals _
Abel Aoosta, Elerk of the Eourt ' Vla CEFtlFiEd Mail No.

P.U. Bo)< 12308, Capitol Station ' ,/p/q 05/0 ODD/ U/_S» /éSS
Auetin, Texas 7B711

RE:Dooumente For filing with the Eourt

REF: MR-79,35&-03

Dear MI‘. Ac:oata, REC£ ElVED lN
§\'DU
Enoloeed For Filing with the Eourt, please find my REALTUR'S MUTIUNT$H:CRMWNALAFPEALS
CDNSULIDATE EUSE NUS. MR- 79, 354- 02 AND MR- 79, 354- 03; AND AUDPT THE FILIN§§Q 1()20¥5
FRUM THE SAME, in accordance with your normal prooedures.

Thanl< you For your time and efforts. Eod BleSS Vou! n "\@@¢HCGS§E Cg@gg€
Reepectfully Submitted,

MW/

oo:
Chief Staff Attorney, 13TH EUA
Cameron Eounty D.A.'e Uffioe

54¢§¢ ?Fps¢c»JHNS A*¥=rnzj

 

EAUSE N0. MR-79,354-03
IN THE TEXAS

CUURT 0F CRIMINAL APPEALS
AUSTIN, TEXAB

RANDALL Bm_'I\/AR, §
Realtor § Relief Sought From:
§ CUA NU. 13-1#-00157-ER
Vs. . § CDA ND. 13-11-00397-CR
§
THIRTEENTH CUURT UF APPEALS, § TI. Et. ND. 09-ER-ZBE9-A
R§spondent §

"`)
\ 4

REALTUR’B MOTIUN T0 EDNSDLIDATE BAUSE NUS. UR- 79, 55#- 02 AND UR- 79, 35#- 03; AND

ADDPT THE FILINBS FRUM THE SAME

 

TU THE HONORABLE JUDGES 0F THE EUURT DF ERIMINAL APPEALS:

Comes now Randall Bolivar, Realtor pro se, and respectfully moves the Eourt

to consolidate the causes of action and their filings in cause numbers

UR-79, 354-02 and wR-79,354-03, filed in this honorable court. In support of
this request, Realtor respectfully shows the Eourt as follows:

FAETS:

1. 0n September 15, 2014 Realtor filed his Motion For Leave and Petition For
Issue of writ of Mandamus in this 00urt.

2. 0n 0ctober B, 2014 the Eourt "denied without written order motion for
leave to file the original application for writ of mandamusd"

3. 0n November 1B, 2014 the EDurt, "Pursuant to Rule 79.2(d)U dismissed the
Motipn for Reconsideration/Rehearing.

4. Matters raised in the filings made by Realtor in UR- 79, 35@- 02 were based
on Respondentis abuse of discretion as it related to EDLLATERAL ESTDPPEL,
and the ministerial duty to act under well-established law.

5. 0n May 13, 2015 Realtor filed a subsequent petition requesting relief from
denial of Respondent's ministerial duty to act on a matter related to the
pro se access to the appellate record.

AREUMENT:
Realtor argues that this honorable Eourt may have mistakenly dismissed his
Motion for Reconsideration/Rehearing pursuant to a rule that is inapplicable
to the filings of extraordinary matters. RULE 52, TRAP. Because RULE 79.2(d),
TRAP, does not apply to the facts and circumstances in this case, Realtor is
entitled to have his petition reviewed, and the merits addressed, by this Eourt.
Furthermore, Realtor argues that it is in the interests of judicial economy

and the fair and proper administration of justice that the,matter be addressed

(1 of 3)

/

by this COurt before Realtor will be forced to raise this matter to the Federal
Courts. It is, of course, also in the interest of commity.

Additionally, Realtor argues that the judicial determination in the first
proceeding is in CUNFLIET MHIEH DESTRDYS THE VERDICT of the second proceeding.

Realtor further argues that the Respondent's latest action is in CDNFLIET 0F
0PIN10N with the rulings of this Eourt as set-out in AMADUR V. STATE, 221 SMZd
666 (CEA 2007) and KELLY V. STATE, 436 SMBd 313 (CCA 2014).

Realtor has no remedy at law, and mandamus is proper. Even if, "[i]n some
cases, a remedy at law may technically exists however, it may nevertheless be
so uncertain, tedious, burdensome, slow, inconvienient, inappropriate, or
ineffective as to be deemed inadequate." SMUTH V. FLAEK, 720 SMZd 784, 792
(EEA 1987). See also GREENMALL V. EDURT 0F APPEALS 13TH JUD. DIST. 159 SMZd
645, 640-49 (EEA 2005); IN RE SUSAN REED, 2014 Tex. App. Lexis 10093.

Because any further proceedings would be deemed inadequate relief, it isjust
and proper for this Honorable Court to consolidate the two causes of action, a
and adopt the filings from UR-79,354-02 into this case.

_ PRAVER FUR RELIEF

Mherefore, premises considered, Realtor prayssthis Homorable CDurt will grant
the motion and 00N50LIDATE EAUBE N05. wR-79,354-02 and UR479,354-03; and ADUPT
the filings in the same.

Respectfully Submitted,

MM

Randall Bolivar§ Pro Se Realtor
Ellis Unit, TDCJ # 1719379

1697 FM 900

Huntsville, Texas 77343

VERIFIEATIUN

sTATE oF TEXAs §
§
couNTv oF wALKER §
l, Randall Bolivar, being presently incarcerated at the Ellis Unit, located in

walker Eounty, Texas, declare under penalty of perjury, without the United States,
that the facts stated herewith are true, correct and complete pursuant to Title

28 usc 1746 (1). _ ' 7(c;éazcg5¢§,_»

Executed on June 1, 2015.' Randall Bolivar, Affiant

 

(2 of 3)

 

ft

CERTIFICATE OF SERVICE
I, Maria S. Rey, certify that a true and correct copy of the above and fore-
qoing documents were served on opposinq counsel for`the State at:

Cameron County District Attorney's Office
Chief Staff Attorney

964 E- HarriSOn St-_ 13TH Eourt of Appeals
_ v ' l 901 Leopard St., 10th Floor
Brownsvllie' Texas 78520 Eorpus Christi, Texas 78401

Service upon counsel was made by fa First Class Mail, Or hand-delivery.

SIGNED AND SERVED ON THI§§?bAY-OF l l 2015.

  

 

 

Maria S. §ev

(3 of 3)